Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 – depicted in Figs. 5-6
Species 2 – depicted in Figs. 7-8
Species 3 – depicted in Fig. 15
Species 4 – depicted in Fig. 16
Applicant is required to further elect one of the following subspecies:
Subspecies A – depicted in Figs. 1-4 and 10
Subspecies B – depicted in Figs. 11-14 and 17
Note: Figs. 9A-9B depict various exemplary curved seams usable with one or more species/subspecies
The species are independent or distinct because:
Species 1 depicts an insulated upper body garment comprising a plurality of ventilated seams located along a front lateral region, a rear lateral region, a front neck region, a rear neck region, and an upper back region of the garment;
Species 2 depicts an insulated lower body garment comprising a plurality of ventilated seams located along a front medial thigh region, a rear central thigh region, and a rear waist region of the garment;
Species 3 
Species 4 depicts an insulated lower body garment comprising a plurality of ventilated seams located along a front central thigh region of the garment
The subspecies are independent or distinct because:
Subspecies A is drawn to a seam construction including a first textile layer, a second textile layer, an intermediate non-woven polymer sheet including a voided portion, and first and second adhesive materials corresponding in size and shape to the voided portion; and
Subspecies B is drawn to a seam construction including a first textile layer, a second textile layer, an intermediate non-woven polymer strip, and first and second adhesive materials corresponding in size and shape to the polymer strip
In addition, these species/subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species and a single disclosed subspecies for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the pending claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species/subspecies as set forth above because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and or/ 35 U.S.C. 112, first paragraph
Applicant is advised that the reply to this requirement to be complete must include i) an election of a species/subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and ii) identification of the claims encompassing the elected species/subspecies or grouping of patentably indistinct species/subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species/subspecies or grouping of patentably indistinct species/subspecies.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement due to the complexity of a species/subspecies election being involved, with no clear association between the identified distinct species/subspecies and pending claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732